

ESCROW AGREEMENT
(Subscription Escrow Agreement)


                  THIS SUBSCRIPTION ESCROW AGREEMENT (this “Agreement”), is
entered into as of April  2, 2012, by and among Omnitek Engineering Corp.
(“Issuer”), Merriman Capital, Inc. (“Merriman”, and together with Issuer,
sometimes referred to individually as “Party” and collectively as the
“Parties”), and JPMorgan Chase Bank, NA (the “Escrow Agent”).


WHEREAS, the Issuer is party to a Securities Purchase Agreement, dated April
___, 2012 (the “Purchase Agreement”), for the sale of up to 4,716,982 shares of
its common stock at $2.12 (US) per share for a maximum aggregate purchase price
of $10,000,000 (the “Shares”), together with warrants to acquire a like number
of shares of common stock; and


WHEREAS, Merriman is the broker in connection with the transaction pursuant to
the Purchase Agreement; and


WHEREAS, the Issuer and Merriman propose to establish a Fund to be held by the
Escrow Agent until the sale of Shares is consummated or terminates;


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


1.           Appointment.  The Parties hereby appoint Escrow Agent as their
escrow agent for the purposes set forth herein, and Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein. The Issuer
represents, warrants and covenants that at all times during the term of this
Agreement less than twenty-five percent (25%) of the subscribers listed on
Schedule A attached hereto (the “Subscribers”) will be benefit plan investors as
defined in 29 CFR 2510.3-101.  Additionally, the Parties represent to Escrow
Agent that the Parties: (i) verified the identity of each subscriber and if the
subscriber is an entity, further identified the beneficial owners of such
entity; (ii) screened each subscriber through the Office of Foreign Assets
Control (OFAC) to confirm that such subscriber is not on any sanctions list; and
(iii) confirmed the legitimacy of source of funds for each subscriber.  For any
subscriber that the Parties are required to have an OFAC license to conduct
business, such documentation and any amendments shall be supplied to Escrow
Agent by the Parties prior to Escrow Agent’s receipt of such subscriber’s funds.


2.           Fund. Attached hereto as Schedule A is a list of the Subscribers
who have subscribed to purchase Shares and the number of Shares and the purchase
price therefor, which Schedule A may be updated from time to time during the
term of this Agreement in the event that additional investors agree to subscribe
for Shares, each of whom shall be deemed to be a “Subscriber”
hereunder.  Merriman hereby agrees to cause to be deposited with Escrow Agent,
on or before May 2, 2012, the funds set forth opposite each such Subscriber’s
name on Schedule A attached hereto under the heading “Subscription Amount”
(“Escrow Deposit”).  Escrow Agent shall hold the Escrow Deposit and shall invest
and reinvest the Escrow Deposit and the proceeds thereof (“Fund”) in a JPMorgan
Money Market Deposit Account (“MMDA”), or a successor or similar investment
offered by Escrow Agent.  MMDA have rates of compensation that may vary from
time to time based upon market conditions. The Parties recognize and agree that
instructions to make any other investment (“Alternative Investment”), must be in
writing and executed by an Authorized Representative (as defined in Section 3
below), and shall specify the type and identity of the investments to be
purchased and/or sold.  The Escrow Agent is hereby authorized to execute
purchases and sales of investments through the facilities of its own trading or
capital markets operations or those of any affiliated entity.  The Escrow Agent
or any of its affiliates may receive compensation with respect to any
Alternative Investment directed hereunder including without limitation charging
any applicable agency fee in connection with each transaction.  Escrow Agent
will not provide supervision, recommendations or advice relating to either the
investment of moneys held in the Fund or the purchase, sale, retention or other
disposition of any investment described herein, and Escrow Agent shall not have
any liability for any loss in an investment made pursuant to the terms of this
Agreement.  Market values, exchange rates and other valuation information
(including without limitation, market value, current value or notional value) of
any Alternative Investment  furnished in any report or statement may be obtained
from third party sources and is furnished for the exclusive use of the Parties. 
Escrow Agent has no responsibility

 
1

--------------------------------------------------------------------------------

 


whatsoever to determine the market or other value of any Alternative Investment
and makes no representation or warranty, express or implied, as to the accuracy
of any such valuations or that any values necessarily reflect the proceeds that
may be received on the sale of an Alternative Investment.  Escrow Agent shall
not have any liability for any loss sustained as a result of any investment made
pursuant to the terms of this Agreement or as a result of any liquidation of any
investment prior to its maturity or for the failure of an Authorized
Representative of the Parties to give Escrow Agent instructions to invest or
reinvest the Fund.  Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement.  All interest or other income earned under this Agreement
shall be allocated to the Issuer and reported, by Escrow Agent to the IRS, or
any other taxing authority, on IRS Form 1099 or 1042S (or other appropriate
form) as income earned from the Escrow Deposit by Issuer whether or not said
income has been distributed during such year. Escrow Agent shall withhold any
taxes it deems appropriate in the absence of proper tax documentation or as
required by law, and shall remit such taxes to the appropriate authorities. The
Parties hereby represent to Escrow Agent that no other tax reporting of any kind
is required given the underlying transaction giving rise to this Agreement.


3.           Disposition and Termination.     (a) The Parties agree to notify
Escrow Agent in writing (i) of the closing  of the offering, substantially in
the form of Schedule B, attached hereto or (ii) to return the funds of the
Subscribers to the Subscribers as herein provided, substantially in the form of
Schedule C, attached hereto.  Upon the satisfaction or waiver of the conditions
to the consummation of the sale of the Shares set forth in the Purchase
Agreement (the “Conditions”), the Parties shall promptly (but in any event on
the date of the closing prior to wire transfer deadlines) send a written notice
signed by at least one Authorized Representative on behalf of each of Issuer and
Merriman (the names of which Authorized Representatives are set forth on
Schedule 1 attached hereto) and the Fund will be promptly paid to or credited to
the account of, or otherwise transferred to Issuer and the other individuals
and/or entities specified on Schedule B attached hereto in the amounts described
on said Schedule B pursuant to, in the case of Issuer and Merriman, the funds
transfer instructions for Issuer and Merriman as set forth in section 3(b) below
and, as to the other individuals and entities described on said Schedule B,
pursuant to written funds transfer instructions for  such individuals and/or
entities as listed on said Schedule B.  If, on or before May 2, 2012, the
Conditions have not been satisfied or waived, then the Parties shall provide
written notice thereof to the Escrow Agent and, within forty-five (45) days of
receipt of such written notice, Escrow Agent shall (x) return to each of the
Subscribers the sum deposited by it into the Escrow Deposit by mailing a check
to the Subscriber address as indicated on Schedule A and (y) distribute all
interest earned on the Fund to Issuer.


(b)           Any instructions setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution of the Fund, must be
in writing or set forth in a Portable Document Format (“PDF”), executed by the
appropriate Party or Parties as evidenced by the signatures of the person or
persons signing this Agreement or one of their designated persons as set forth
in Schedule 1 (each an “Authorized Representative”), and delivered to Escrow
Agent only by confirmed facsimile or attached to an email on a Business Day only
at the fax number or email address set forth in Section 8 below.  No instruction
for or related to the transfer or distribution of the Fund shall be deemed
delivered and effective unless Escrow Agent actually shall have received it on a
Business Day by facsimile or as a PDF attached to an email only at the fax
number or email address set forth in Section 8 and as evidenced by a confirmed
transmittal to the Party’s or Parties’ transmitting fax number or email address
and Escrow Agent has been able to satisfy any applicable security procedures as
may be required hereunder. Escrow Agent shall not be liable to any Party or
other person for refraining from acting upon any instruction for or related to
the transfer or distribution of the Fund if delivered to any other fax number or
email address, including but not limited to a valid email address of any
employee of Escrow Agent. The Parties each acknowledge that Escrow Agent is
authorized to use the following funds transfer instructions to disburse any
funds due to Issuer and/or Merriman, respectively, without a verifying call-back
as set forth in Section 3(b) below:


Issuer (Omnitek):
ABA: 122000247
Bank: Wells Fargo N.A.
FBO: Omnitek Engineering Corp
Acct: 0376366100
 
 
2

--------------------------------------------------------------------------------

 



Merriman:
ABA: 121100782
Bank of the West – San Francisco, CA
FBO: Merriman Capital, Inc.
Acct: 756000402
 
 
Additionally, the Parties agree that repetitive funds transfer instructions may
be given to Escrow Agent for one or more beneficiaries where only the date of
the requested transfer, the amount of funds to be transferred, and/or the
description of the payment shall change within the repetitive instructions
(“Standing Settlement Instructions”).  Any such Standing Settlement Instructions
shall be set up in writing in advance of any actual transfer request and shall
contain complete funds transfer information (as set forth above) for the
beneficiary.  Any such set-up of Standing Settlement Instructions (other than
those established concurrently with the execution of this Agreement), and any
changes in existing set-up, shall be confirmed by means of a verifying callback
to an Authorized Representative.  Standing Settlement Instructions will continue
to be followed until cancelled by the Parties jointly in a writing signed by an
Authorized Representative and delivered to Escrow Agent in accordance with this
Section.  Once set up as provided herein, Escrow Agent may rely solely upon such
Standing Settlement Instructions and all identifying information set forth
therein for each beneficiary.  Each Party agrees that any Standing Settlement
Instructions shall be effective as the funds transfer instructions of such Party
or the Parties, as applicable, without requiring a verifying callback, as set
forth in Section 3(b) below, if such Standing Settlement Instructions are
consistent with previously authenticated Standing Settlement Instructions for
that beneficiary


(c)           In the event any other funds transfer instructions are set forth
in a permitted instruction from a Party or the Parties in accordance with
Section 3(a), Escrow Agent is authorized to seek confirmation of such funds
transfer instructions by a single telephone call-back to one of the Authorized
Representatives, and Escrow Agent may rely upon the confirmation of anyone
purporting to be that Authorized Representative. The persons and telephone
numbers designated for call-backs may be changed only in a writing executed by
Authorized Representatives of the applicable Party and actually received by
Escrow Agent via facsimile or as a PDF attached to an email.  Except as set
forth in Section 3(a) above, no funds will be disbursed until an Authorized
Representative is able to confirm such instructions by telephone
callback.  Escrow Agent and the beneficiary's bank in any funds transfer may
rely solely upon any account numbers or similar identifying numbers provided by
the Parties and confirmed by an Authorized Representative.


(d)           The Parties acknowledge that there are certain security,
corruption, transmission error and access availability risks associated with
using open networks such as the Internet and the Parties hereby expressly assume
such risks.


(e)           As used in this Section 3, “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which Escrow Agent located at the
notice address set forth below is authorized or required by law or executive
order to remain closed. The Parties acknowledge that the security procedures set
forth in this Section 3 are commercially reasonable. Upon delivery of the Fund
by Escrow Agent, this Agreement shall terminate, subject to the provisions of
Section 6.


4.           Escrow Agent.  Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied.  Escrow Agent has
no knowledge of,  nor any requirement to comply with, the terms and conditions
of any other agreement between the Parties, nor shall Escrow Agent be required
to determine if any Party has complied with any other
agreement.  Notwithstanding the terms of any other agreement between the
Parties, the terms and conditions of this Agreement shall control the actions of
Escrow Agent. Escrow Agent may conclusively rely upon any written notice,
document, instruction or request delivered by the Parties believed by it to be
genuine and to have been signed by an Authorized Representative(s), as
applicable, without inquiry and without requiring substantiating evidence of any
kind and Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document, notice, instruction or
request. Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that Escrow Agent's
gross negligence or willful misconduct was the cause of any direct loss to
either Party.  Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through affiliates or agents.   In the event Escrow
Agent receives instructions, claims or demands from any Party hereto which
conflict with the provisions of this Agreement, or if Escrow Agent receives
conflicting instructions from the Parties, Escrow Agent shall be entitled either
to (a) refrain from taking any action until it shall be given a joint written
direction executed by Authorized Representatives of the Parties which eliminates
such conflict or by a final court order or (b) file an action in interpleader.
Escrow Agent shall have no duty to solicit any payments which may be due it or
the Fund, including, without limitation, the Escrow Deposit nor shall the Escrow
Agent have any duty or obligation to confirm or verify the accuracy or
correctness of any amounts deposited with it hereunder. Anything in this
Agreement to the contrary notwithstanding, in no event shall Escrow Agent be
liable for special, incidental, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
 
 
 
3

--------------------------------------------------------------------------------

 


 
5.           Resignation; Succession.  Escrow Agent may resign and be discharged
from its duties or obligations hereunder by giving thirty (30) days advance
notice in writing of such resignation to the Parties.  Escrow Agent’s sole
responsibility after such thirty (30) day notice period expires shall be to hold
the Fund (without any obligation to reinvest the same) and to deliver the same
to a designated substitute escrow agent, if any, appointed by the Parties, or
such other person designated by the Parties, or in accordance with the
directions of a final court order, at which time of delivery, Escrow Agent’s
obligations hereunder shall cease and terminate.  If prior to the effective
resignation date, the Parties have failed to appoint a successor escrow agent,
or to instruct the Escrow Agent to deliver the Fund to another person as
provided above, at any time on or after the effective resignation date, Escrow
Agent either (a) may interplead the Fund with a court of competent jurisdiction;
or (b) appoint a successor escrow agent of it own choice.  Any appointment of a
successor escrow agent shall be binding upon the Parties and no appointed
successor escrow agent shall be deemed to be an agent of Escrow Agent.  Escrow
Agent shall deliver the Fund to any appointed successor escrow agent, at which
time Escrow Agent’s obligations under this Agreement shall cease and terminate.
Any entity into which Escrow Agent may be merged or converted or with which it
may be consolidated, or any entity to which all or substantially all the escrow
business may be transferred, shall be the Escrow Agent under this Agreement
without further act.


6.           Compensation.  The Parties agree jointly and severally to pay
Escrow Agent upon execution of this Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing, shall be as described in Schedule 2.


7.            Indemnification and Reimbursement.  The Parties agree jointly and
severally to indemnify, defend, hold harmless, pay or reimburse Escrow Agent and
its affiliates and their respective successors, assigns, directors, agents and
employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, litigation,
investigations, costs or expenses (including, without limitation, the fees and
expenses of outside counsel and experts and their staffs and all expense of
document location, duplication and shipment) (collectively “Losses”), arising
out of or in connection with (a) Escrow Agent’s  performance of this Agreement,
except to the extent that such Losses are determined by a court of competent
jurisdiction through a final order to have been caused by the gross negligence,
willful misconduct, or bad faith of such Indemnitee; and (b) Escrow Agent’s
following any instructions or directions, whether joint or singular, from the
Parties received in accordance with this Agreement.  The Parties hereby grant
Escrow Agent a lien on, right of set-off against and security interest in the
Fund for the payment of any claim for indemnification, fees, expenses and
amounts due to Escrow Agent or an Indemnitee. In furtherance of the foregoing,
Escrow Agent is expressly authorized and directed, but shall not be obligated,
to charge against and withdraw from the Fund for its own account or for the
account of an Indemnitee any amounts due to Escrow Agent or to an Indemnitee
under Section 6 or 7. The obligations set forth in this Section 7 shall survive
the resignation, replacement or removal of Escrow Agent or the termination of
this Agreement.


8.           Notices.  All communications hereunder shall be in writing or set
forth in a PDF attached to an email, and all instructions from a Party or the
Parties to the Escrow Agent shall be executed by an Authorized Representative,
and shall be delivered in accordance with the terms of this Agreement by
facsimile, email or overnight courier only to the appropriate fax number, email
address, or notice address set forth for each party as follows:



 
4

--------------------------------------------------------------------------------

 



If to Issuer:                                    Omnitek Engineering Corp.
1945 South Rancho Santa Fe Road
San Marcos, CA 92078
Attention:  Werner Funk
Tel No.: 760-591-0089
Fax No.: 760-591-0080


 
With copies to:
Chachas Law Group P.C.

2445 Fifth Avenue
Suite 440
San Diego, CA 92101
Telephone: (619) 239-2900
Facsimile:  (619) 239-2990
Attention: George G. Chachas


If to Merriman:                              Merriman Capital, Inc.
600 California Street
9th Floor
San Francisco, CA 94108
Attention:  Michael C. Doran, General Counsel
Tel No.: 415-568-3905
Fax No.: 415-248-5691


If to Escrow Agent:                     JPMorgan Chase Bank, N.A.

 
Escrow Services

333 S. Grand Ave., 36th Floor
Los Angeles, CA 90071
Attention:  Gloria Ramirez
Fax No.:  213-621-8090
Email Address: wc.escrow@jpmorgan.com


9.           Compliance with Court Orders.  In the event that any of the Fund
shall be attached, garnished, levied upon, or otherwise be subject to any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, Escrow Agent is hereby expressly authorized, in its sole discretion, to
obey and comply with all such orders so entered or issued, which it is advised
by legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that Escrow Agent obeys or complies with any such
order it shall not be liable to any of the Parties hereto or to any other person
by reason of such compliance notwithstanding such order be subsequently
reversed, modified, annulled, set aside or vacated.


10.           Miscellaneous.  The provisions of this Agreement may be waived,
altered, amended or supplemented only by a writing signed by Escrow Agent and
the Parties.  Neither this Agreement nor any right or interest hereunder may be
assigned by any Party without the prior consent of Escrow Agent and the other
Party.  This Agreement shall be governed by and construed under the laws of the
State of New York.  Each Party and Escrow Agent irrevocably waives any objection
on the grounds of venue, forum non-conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of California. To the extent that in any jurisdiction
either Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution, attachment (before or after judgment) or other
legal process, such Party shall not claim, and hereby irrevocably waives, such
immunity.  Escrow Agent and the Parties further hereby waive any right to a
trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Agreement.  No party to this Agreement is liable to any other
party for losses due to, or if it is unable to perform its obligations under the
terms of this Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.  This Agreement and any joint instructions from
the Parties, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument or instruction, as applicable. All signatures of the parties to this
Agreement may be transmitted by facsimile, and such facsimile will, for all
purposes, be deemed to be the original signature of such party whose signature
it reproduces, and will be binding upon such party. If any provision of this
Agreement is determined to be prohibited or unenforceable by reason of any
applicable law of a jurisdiction, then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction.  The Parties
represent, warrant and covenant that each document, notice, instruction or
request provided by such Party to Escrow Agent shall comply with applicable laws
and regulations.    Except as expressly provided in Section 7 above, nothing in
this Agreement, whether express or implied, shall be construed to give to any
person or entity other than Escrow Agent and the Parties any legal or equitable
right, remedy, interest or claim under or in respect of the Fund or this
Agreement.


 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
ISSUER


OMNITEK ENGINEERING CORP.
 



By: /s/ Werner Funk
__________________________________________
Name: Werner Funk
Title: President and CEO


 
MERRIMAN
 
MERRIMAN CAPITAL, INC.


By: /s/ David Latchman
__________________________________________
Name: David Latchman
Title: Managing Director, Head of Equity Placements


 
JPMORGAN CHASE BANK, NA,
As Escrow Agent


By: /s/ Gloria Ramirez
__________________________________________


Name: Gloria Ramirez
Title: Vice President
 


 
6

--------------------------------------------------------------------------------

 


 
SCHEDULE A
SUBSCRIBERS
           
Name
Address
Share Amount
Dollar Amount
                                                                               
                                                                           




 
7

--------------------------------------------------------------------------------

 

SCHEDULE B


FUNDS DISTRIBUTION
FORM OF CLOSING NOTICE
 
_________,    2012


JPMorgan Chase Bank N.A.
333 S. Grand Ave., 36th Floor
Los Angeles, CA 90071
Attention:  Gloria Ramirez


via Facsimile :  (213) 621-8090, or
via Email : wc.escrow@jpmorgan.com




 
Pursuant to Section 3(a)(i)) of the Escrow Agreement dated as of March ____,
2012, (the “Agreement”) by and among Omnitek Engineering Corp, (“Issuer”),
Merriman Capital, Inc. (“Merriman”) and JPMorgan Chase Bank N.A., (the “Escrow
Agent”), the  Issuer and Merriman hereby certify that, subject to its receipt of
the purchase payments for the Shares (as such term is defined in
the  Agreement), hereby request that the aggregate subscription amount be paid
as follows:
 


To Merriman, $____________;


Issuer, $____________;


To ____________, $____________;


To_____________, $____________; and


To the Escrow Agent, $___________.
 


 


 


 
OMNITEK ENGINEERING,
CORP                                                                                     MERRIMAN
CAPITAL, INC.




By:  _________________________                                                                                     By:
________________________
Name:
_______________________                                                                                     Name:
______________________
Title:
________________________                                                                                     Title:
_______________________



 
 
8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE C
 
FORM OF TERMINATION NOTICE
 
 
_________,    2012


JPMorgan Chase Bank N.A.
333 S. Grand Ave., 36th Floor
Los Angeles, CA 90071
Attention: Gloria Ramirez


via Facsimile : (213) 621-8090 or
via Email : wc.escrow@jpmorgan.com




Pursuant to Section 3(a)(ii)) of the Escrow Agreement dated as of March ____,
2012, (the “Agreement”) by and among Omnitek Engineering Corp, (“Issuer”),
Merriman Capital, Inc. (“Merriman”) and JPMorgan Chase Bank N.A., (the “Escrow
Agent”),  Issuer and Merriman hereby notify the Escrow Agent you that the
subscriptions have been rejected and instruct the Escrow Agent to return the
funds back to the Subscribers, in accordance with Schedule A, attached hereto.
 
 
 
 
OMNITEK ENGINEERING,
CORP                                                                                     MERRIMAN
CAPITAL, INC.






By:  _________________________                                                                                     By:
________________________
Name:
_______________________                                                                                     Name:
______________________
Title:
________________________                                                                                     Title:
_______________________
 

 
 
9

--------------------------------------------------------------------------------

 




SCHEDULE 1




 
Telephone Numbers and Authorized Signatures for
Person(s) Designated to Give Joint Instructions and Confirm Funds Transfer
Instructions

For Issuer:
 
Name
 
Telephone Number
 
Signature
         
1.            Werner Funk
 
(760) 591-0889
             
2.            Jan Quigley
 
(760) 591-0889
             
3.
                                     
For  Merriman:
                 
           Name
 
Telephone Number
 
Signature
         
1.        Jon Merriman
 
415-248-5601
 
 
         
2.        David Lachtman
 
415-248-5683
 
 
         
3.           
 
 
   

 


All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature of the Authorized Representative authorizing
said funds transfer on behalf of each Party.



 
10

--------------------------------------------------------------------------------

 

 
SCHEDULE 2


[ex1040.jpg]
 

--------------------------------------------------------------------------------





Schedule of Fees for Escrow Agent Services


Based upon our current understanding of your proposed transaction, our fee
proposal is as follows:
 
Account Acceptance Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . .…...$ waived
Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence
documentation.  Payable upon closing.


Annual Administration Fee . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .$ 3,500 if < 25 wires
                             $ 5,000 if 25 or more wires


The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction.  Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.


Extraordinary Services and Out-of Pocket Expenses
Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney’s or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Bank's then
standard rate.  Disbursements, receipts, investments or tax reporting exceeding
25 items per year may be treated as extraordinary services thereby incurring
additional charges. The Escrow Agent may impose, charge, pass-through and modify
fees and/or charges for any account established and services provided by the
Escrow Agent, including but not limited to, transaction, maintenance,
balance-deficiency, and service fees, agency or trade execution fees, and other
charges, including those levied by any governmental authority.


Disclosure & Assumptions: Please note that the fees quoted are based on a review
of the transaction documents provided and an internal due diligence review.
JPMorgan reserves the right to revise, modify, change and supplement the fees
quoted herein if the assumptions underlying the activity in the account, level
of balances, market volatility or conditions or other factors change from those
used to set our fees.  Payment of the invoice is due upon receipt


The escrow deposit shall be continuously invested in a JPMorgan Chase Bank money
market deposit account (“MMDA”) or a JPMorgan Chase Bank Cash Compensation
account. MMDA and Cash Compensation Accounts have rates of compensation that may
vary from time to time based upon market conditions.  The Annual Administration
Fee would include a supplemental charge up to 25 basis points on the escrow
deposit amount if another investment option were to be chosen.


You acknowledge and agree that they are permitted by U.S. law to make up to six
(6) pre-authorized withdrawals or telephonic transfers from an MMDA per calendar
month or statement cycle or similar period.  If the MMDA can be accessed by
checks, drafts, bills of exchange, notes and other financial instruments
(“Items”), then  no more than three (3) of these six  (6) transfers may be made
by an Item.  Escrow Agent is required by U.S. law to reserve the right to
require at least seven  (7) days notice prior to a withdrawal from a money
market deposit account.



 
11

--------------------------------------------------------------------------------

 

Compliance


Patriot Act Disclosure.  Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it.  Accordingly, you acknowledge that Section 326 of the USA PATRIOT Act and
Escrow Agent’s identity verification procedures require Escrow Agent to obtain
information which may be used to confirm your identity including without
limitation name, address and organizational documents (“identifying
information”). You agree to provide Escrow Agent with and consent to Escrow
Agent obtaining from third parties any such identifying information required as
a condition of opening an account with or using any service provided by the
Escrow Agent.



 
12

--------------------------------------------------------------------------------

 
